TO BE PUBLISHED

               S5uprrittr Court of                     ,ntur
                                                           ,   ,   ,




                              2015-SC-000573-KB      LI            "




ELIZABETH ROBERTSON MURRAY
                                                     DATE              3-24-is tuukcir..1/414.k4-7).
                                                                           MOVANT
KBA MEMBER NO. 87057



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                               RESPONDENT


                             OPINION AND ORDER

      Applicant, Elizabeth Robertson Murray, Kentucky Bar Association

("KBA") member number 87057, whose bar roster address is 3300 Great

American Tower, 301 East Fourth Street, Cincinnati, Ohio 45202, was

admitted to the practice of law in the Commonwealth of Kentucky on November

25, 1997. Subsequently, Murray filed a motion to withdraw her membership

from the KBA pursuant to Supreme Court Rule ("SCR") 3.480(1). At the time,

Murray had no disciplinary investigations, complaints, or charges pending

against her. Accordingly, this Court granted Murray's motion to withdraw on

September 22, 2005.

      Murray and her husband subsequently opened a law firm in Cincinnati,

Ohio, where she practiced until November of 2013. Murray then became

employed with the law firm Frost, Brown, Todd, LLC, in Cincinnati, Ohio. On

April 22, 2014, Murray applied for restoration to the practice of law pursuant

to SCR 3.500(3). Murray's application included a memorandum from the KBA
Office of Bar Counsel ("OBC") stating that she has no disciplinary matters

pending against her, nor has she been the subject of any claims against the

Clients' Security Fund. In addition, the KBA Director of Continuing Legal

Education ("CLE") provided a letter stating that Murray has completed the

required number of CLE credits required for restoration per SCR 3.675. Lastly,

Murray included with her application affidavits from three attorneys who vouch

for Murray's character and fitness.

      On June 1, 2005, the KBA Character and Fitness Committee (the

"Committee") rendered its Findings of Fact, Conclusions of Law, and

Recommendation. The Committee determined that Murray exhibits good moral

character and is worthy of the trust and confidence of the Kentucky public.

Consequently, the Committee recommends that Murray be restored to the

practice of law conditioned upon her successful completion of the

Reinstatement Bar Examination. On June 16, 2015, the Board unanimously

concurred with the Committee's findings and recommendation. The Board also

suggested that Murray's restoration be conditioned upon her paying current

KBA membership dues, along with the costs associated with this restoration

proceeding. Murray's application for restoration was then referred to the KBA

Office of Bar Examiners. On July 28, 2015, Murray sat for the Reinstatement

Bar Examination. On September 25, 2015, the KBA Board of Bar Examiners

certified in writing that Murray obtained a passing score, thereby qualifying her

for restoration to KBA membership.
          Murray's application for restoration now comes before this Court. In

order for the Court to approve Murray's application, we must ensure that she

has complied with the conditions set forth in SCR 3.500(3)(a)-(e), which states

as follows:

      A former member whose withdrawal or suspension from
      membership has prevailed for 5 years or longer may apply
      for restoration by: (a) Submitting an application for
      restoration . . . (b) Submitting, with the application a
      certificate from the Office of Bar Counsel that the former
      member has no pending disciplinary matters; (c) Submitting
      with the application a certificate from the Director of
      Continuing Legal Education pursuant to SCR 3.685 . . . .
      (e) If the Character and Fitness Committee recommends
      approval of the application and the Board concurs, the
      application shall be referred to the Board of Bar Examiners
      of the Kentucky Office of Bar Admissions, for the
      administration of a written examination . . . . If the Applicant
      passes the examination or is approved for admission without
      examination, such fact shall be certified to the Court and to
      the Director, together with a recommendation for the
      Applicant's restoration to membership. Upon this
      certification, the Disciplinary Clerk shall transmit the record
      to the Court for its consideration of the application for
      restoration.

      Upon review of the record, this Court finds that Murray has satisfied the

requirements of SCR 3.500(3), including passing the bar examination as

required by SCR 3.500(3)(e). Having no reason to disagree with the Board's

recommendation, we find that Murray is entitled to be restored to the practice

of law.

ACCORDINGLY, IT IS ORDERED THAT:

   1. Applicant, Elizabeth Robertson Murray, KBA member number 87057, is

      hereby restored to KBA membership and the practice of law in this



                                          3
      Commonwealth, subject to her payment of any applicable unpaid KBA

      membership dues.

      Minton, C.J.; Abramson, Cunningham, Keller, Noble, and Venters, JJ.,

sitting. All concur. Wright, J., not sitting.

      ENTERED: December 17, 2015.



                                          IP
                                       CH JUSTICE
                                                    04ST*9




                                         4